Citation Nr: 0502864	
Decision Date: 02/05/05    Archive Date: 02/15/05

DOCKET NO.  02-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and K.V.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 2, 
1957 to July 8, 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).   In particular, 
VA's statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2004, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2004).  An opinion was obtained in 
September 2004, and the veteran's representative was provided 
a copy of the opinion and notified by letter in October 2004 
that any additional evidence or argument in response to the 
opinion should be submitted within 60 days from the date of 
the letter.  The veteran's representative responded in 
December 2004 that, on behalf of the veteran, the right to 
have the case remanded to the RO for review of the new 
medical evidence was not being waived.  

Based on the above, this case is being remanded for the 
following actions:  

The RO must readjudicate the issue on appeal, 
to include consideration of the September 
2004 VA medical opinion and all other 
evidence on file.  If the issue on appeal 
continues to be denied, the RO should provide 
the veteran and his representative with a 
Supplemental Statement of the Case, and they 
should be given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




